Case: 14-3098      Document: 11      Page: 1     Filed: 06/05/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      BRENDA WOODS,
                         Petitioner,

                                v.

         UNITED STATES POSTAL SERVICE,
                    Respondent.
               ______________________

                          2014-3098
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0353-12-0684-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
    Brenda Woods moves for leave to proceed in forma
 pauperis.
     The court notes that this case was dismissed on May
 13, 2014 for failure to pay the fee and for failure to submit
 the Federal Circuit Rule 15(c) statement. The Rule 15(c)
 statement was filed on May 22, 2014. We treat Woods’
 motion for leave to proceed in forma pauperis as a motion
 to reinstate the petition.
Case: 14-3098      Document: 11      Page: 2    Filed: 06/05/2014



 2                                   WOODS   v. USPS



       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion for leave to proceed in forma pauperis
 is granted.
     (2) The mandate is recalled, the court’s dismissal
 order is vacated, and the petition is reinstated.
     (3) The United States Postal Service’s informal brief
 is due within 21 days of the date of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24